                                            Pre-Filing Agreement
         By signing this agreement, you are hiring                                                         (the
"Law Firm") to represent you in a chapter 7 bankruptcy. This agreement describes the legal services we will
provide to you, and the financial and other terms of this relationship. Please read this agreement carefully and
let us know if you have any questions about it before signing. Once you sign this agreement, it will be binding on
you and the Law Firm and can only be changed or replaced with another signed, written agreement between us.

   1. The Work Involved in a Chapter 7 Case
        Below, we will give you two options to pay our fees and the costs of your chapter 7 bankruptcy. Before
you make that choice, we want you to understand the work that’s involved in a chapter 7 case. That work is
divided into three lists:
Pre-Filing Services
   • Meeting and consulting with you as needed prior to filing your case;
   • Analyzing the information from your intake questionnaire and other documents;
   • Providing due diligence, legal analysis and legal advice in order to help you make important legal choices
     and to comply with the bankruptcy code and rules; and
   • Preparing and filing your Chapter 7 Voluntary Petition, Statement about Social Security Numbers, Pre-Filing
     Credit Counseling Certificate and List of Creditors to start your Chapter 7 case.
Post-Filing Services
   • Preparing and filing your Statement of Financial Affairs and Schedules;
   • Preparing and filing your Means Test calculations and disclosures;
   • Conducting a second signing appointment for you to review and sign your statements and schedules;
   • Preparing for and attending your Section 341 Meeting of Creditors;
   • Administrating and monitoring your case and communicating with you throughout the process;
   • Forwarding the Trustee Questionnaire and debtor documents to the Trustee;
   • Noticing your employer to stop any garnishments;
   • Reviewing and responding to Trustee requests;
   • Reviewing and advising you regarding any motions for stay relief;
   • Reviewing and advising you regarding any reaffirmation agreements or redemptions;
   • Reviewing and advising you regarding any creditor violations; and
   • Any legal service required by the local rules.
Supplemental Post-Filing Services
   • Reviewing and advising regarding any turnover demands from the Trustee
   • Attending any continued Section 341 Meeting of Creditors;
   • Reviewing and advising regarding any 2004 exams and attending related exam;
   • Reviewing and advising you regarding any audit by the US Trustee;
   • Preparing and filing claims or objections to claims when appropriate;
   • Reviewing and advising you regarding any lien avoidance matters;
                                                        1
   • Drafting and/or negotiating a reaffirmation agreement and attending any related hearing;
   • Preparing and filing any amendments to your statements and schedules; and
   • Preparing and filing a motion to reinstate the case.

Excluded Services
       Unless provided otherwise in writing below, the following services are excluded from the work that the
Law Firm is agreeing to provide you:

   • Representing you in any adversary proceedings, dischargeability actions and other contested bankruptcy
     matters.
   • Representing you in any municipal, county, state or other local jurisdiction court matters.
   • Representing you in any tax matters (we recommend you consult with a tax specialist about any tax matters
     including whether you should delay filing bankruptcy in order to discharge any tax obligations).
   • Representing you in any efforts to discharge student loans.
   • Pursuing creditors for violations of the automatic stay, discharge injunction or Fair Credit Reporting Act.
If the Law Firm is agreeing to provide any Excluded Services, they are limited to the following:




   2. Your Options to Pay the Court’s $335 Filing Fee and Our Attorney Fee

    A. Filing Fee
        The Court requires you to pay a $335 filing fee which you must pay before we file your case. If you are
unable to pay the filing fee before your case is filed, you may be able to make payments to the Court or to us as
provided below.

    B. Attorney Fee
        The Law Firm offers two options for you to pay our attorney fees for your chapter 7 bankruptcy. You
can either “Pay Before You File” or “File Now Pay Later.” The costs and other terms of each Option are
discussed below, and you must choose one of these two Options that is best for you by writing your initials in
the box next to your selection. We will be pleased to represent you under either of these options.



 □        Option #1 – Pay Before You File
          Under this Pay Before You File option, you will only sign this one agreement, and the Law
          Firm will provide both the Pre-Filing Services and the Post-Filing Services listed above. Our
          attorney fee for filing and handling your chapter 7 bankruptcy will be $                  ,
          plus your $335 filing fee. This Pay Before You File option is less expensive to you, but:
                    (1) you are required to pay the full amount of attorney fees before your case is filed,
                    (2) if you require any of the Supplemental Post-Filing Services described above you
                    will be required to pay additional legal fees based on our hourly rates of $250/hour
                    for attorney time and $120/hour for paralegal time,
                    (3) the Law Firm may provide some of the Post-Filing Services before the case is

                                                            2
            filed, and
            (4) if you are unable to pay the $335 filing fee the Court may allow you to pay the
            $335 in installments after the case is filed. Initial here _______ if you are unable to
            pay the $335 filing fee before your case is filed and want to request that the Court
            allow you to pay the filing fee in installment payments.




    Option #2 – File Now Pay Later
□   This File Now Pay Later option is more expensive to you, but will include more legal
    services and allow you to pay some or all of our attorney fee (and, if applicable, your filing
    fee) in installments over twelve (12) months after we file your case. Under the File Now
    Pay Later option, we will split our work for you into two separate agreements in order to
    offer you the ability to pay after your case is filed. You may review the second agreement
    before you sign this agreement.
    Under this Pre-Filing Agreement, we will only provide the Pre-Filing Services listed above.
    Our fee for the Pre-Filing Services will be $______________ which must be paid in full
    before we file your case and □ does □ does not include the filing fee. The Pre-Filing
    Services are not all of the tasks that must be completed to successfully complete your
    chapter 7 case.
    After your case is filed, you will have three choices:
        •   You can represent yourself in your bankruptcy case (called “proceeding pro se”);
        •   You can hire another attorney to represent you in your bankruptcy case; or,
        •   Within ten (10) days after your case is filed, you can enter into a Post-Filing
            Agreement with us.
    If you choose to represent yourself or to hire another attorney to represent you (either of
    which are completely up to you) you will not owe us anything additional. We will ask the
    bankruptcy court to allow us to withdraw as your lawyer in accordance with the bankruptcy
    rules, but we will continue to represent you in the case and perform all necessary services
    until and unless the bankruptcy court allows us to withdraw.
    If you choose to enter into a Post-Filing Agreement with us, we will provide you with the
    Post-Filing Services AND the Supplemental Post-Filing Services listed above, and our fee for
    these services will be $                 . You will be able to pay this fee over a period of
    twelve (12) months after we file your case. This fee includes the $335 filing fee (unless you
    pay the filing fee in advance) and we will not charge you additional fees for the
    Supplemental Post-Filing Services if they are needed in your case.
    You may choose to pay our fee on any of the following payment schedules, and you may
    choose the date for your first payment so long as it is no later than thirty (30) days after you
    sign the second fee agreement with the Law Firm.




                                                    3
                                            File Now Pay Later
                                             Payment Options
                     Choose
                      One:
                       □      52 equal weekly payments of $

                       □      26 equal bi-weekly payments of $

                       □      24 equal semi-monthly payments of $

                       □      12 equal monthly payments of $

          THERE ARE IMPORTANT DISCLOSURES CONCERNING THE FILE NOW PAY LATER OPTION
          THAT ARE FOUND BELOW AND THAT YOU SHOULD READ VERY CAREFULLY BEFORE
          SELECTING THIS OPTION.




   3. Information about the Lender the Law Firm Uses so it can Offer the File
       Now Pay Later Option
        If you choose the File Now Pay Later option and sign a Post-Filing Agreement, the Law Firm will borrow
money on a line of credit that it has with a company called Fresh Start Funding (“FSF”). This helps the Law Firm
manage its finances when it offers you payment terms to pay your attorney fees. FSF also assists the Law Firm in
managing the payments that you will make. The Post-Filing Agreement authorizes FSF to collect payments from
you electronically through a debit card or ACH transaction. Please read and consider the following information
about FSF and the Law Firm’s relationship with that company, your understanding of which is acknowledged by
you signing this agreement:
   A. Higher Attorney Fee. As also described above, the File Now Pay Later option requires you to pay a
      higher attorney fee. There are a number of reasons for this:
            a. The Law Firm performs additional work to split your engagement;
            b. The Law Firm takes on risk by allowing you to pay your attorney fee over time instead of
               collecting the entire fee up front;
            c. The File Now Pay Later option provides you with the benefit of a quicker filing than you might
               obtain if you had to come up with the money to pay in advance;
            d. The File Now Pay Later option gives you an opportunity to begin rebuilding your credit score
               when you make timely payments toward your attorney fee;
            e. With the File Now Pay Later option, if you require the Supplemental Post-Filing Services the Law
               Firm will not charge you additional fees; and
            f.   FSF charges a fee for its financing, payment management, credit reporting and other services to
                 the Law Firm, and that fee is equal to 25% of the fees that the Law Firm charges you under the
                 Post-Filing Agreement.
   B. Limited Sharing of Information with FSF. Because FSF will act as the Law Firm’s agent to manage your
      payments, the Law Firm must share limited information with FSF, including your Post-Services Filing

                                                       4
        Agreement, information about your income and employment, and personal information set forth in the
        Post-Filing Agreement.
    C. Collection Actions. The Law Firm gives FSF a lien against the amount that you will owe under the Post-
       Filing Agreement, and if the Law Firm fails to meet its obligations to FSF, FSF could choose to take
       control over your payments to the Law Firm. If this happens and you do not make your payments when
       they are due, FSF could pursue collection activities against you, which could include turning over your
       account to a collection agency or suing you to collect what is owed, plus additional attorney fees and
       collection costs.
    D. Negative Credit Reporting. If you fail to make payments toward your attorney fee as agreed in the Post-
       Filing Agreement, FSF can report negatively on your credit.
    E. Ability to Make Payments. The statements and schedules that are filed with the court on your behalf
       may show that your expenses exceed your income. You nonetheless believe that the File Now Pay Later
       option is the best choice for you and you believe that you can make the required payments to FSF.
    F. Underwriting Guidelines. FSF has underwriting guidelines for determining which Law Firm clients qualify
       for the FSF program. If you do not meet the guidelines, the Law Firm reserves the right to not offer the
       File Now Pay Later option to you. The Law Firm is happy to share the underwriting guidelines with you.


   4. Important Information about Conflicts of Interest
         A conflict of interest is a situation where the Law Firm’s interest and your interest are, or could be, in
conflict. There are a number of actual or potential conflicts of interest that we need to disclose to you.
    A. Pursuant to the Rules of Professional Conduct, the Law Firm cannot act as your counsel to help you
       decide whether to enter into this agreement. Nonetheless, we can explain this agreement to you and by
       signing this agreement you agree that we fully explained the terms of this agreement to you and
       answered any questions you had regarding the matters described in this agreement.
    B. There is an inherent conflict whenever attorneys represent debtors in bankruptcy for a fee. We are
       working to alleviate your financial issues, while at the same time charging a fee for our services. By
       signing this agreement, you acknowledge that you understand this explanation and give your informed
       consent to waive this conflict.
    C. The Law Firm is filing your case hoping that you will sign a Post-Filing Agreement, and this may create a
       conflict of interest between you and the Law Firm since executing the Post-Filing Agreement will
       obligate you to make post-filing payments that will not be discharged in your bankruptcy. By signing this
       agreement, you acknowledge that you understand this explanation and give your informed consent to
       waive this conflict.
    D. As described above, it you choose the File Now Pay Later option and enter into a Post-Filing Agreement,
       the Law Firm will borrow funds from FSF based on the amount that you owe the Law Firm. This may
       place the Law Firm in conflict with you since the Law Firm expects to receive payments from you in
       order to repay FSF, and the Law Firm wishes to maintain its business relationship with FSF. By signing
       this agreement, you acknowledge that you understand this explanation and give your informed consent
       to waive this potential conflict.
    E. As described above, it you choose the File Now Pay Later option and enter into a Post-Filing Agreement,
       the Law Firm will share limited information with FSF, including your Post-Services Filing Agreement,
       information about your income and employment, and personal information set forth in the Post-Filing
       Agreement. Generally, information shared between an attorney and their client may be kept secret,
       something known as the attorney-client privilege. By sharing the limited information with FSF, your

                                                        5
       attorney-client privilege could be waived. By signing this agreement, you acknowledge that you
       understand this explanation and give your informed consent to the sharing of such information and
       waive this potential conflict.
   F. If you choose the File Now Pay Later option but choose not to sign a Post-Filing Agreement, the Law
      Firm may file a motion to withdraw from your case, which may create a conflict of interest if you do not
      want the Law Firm to withdraw. By signing this agreement, you acknowledge that you understand this
      explanation and give your informed consent to waive this potential conflict.
   G. If, in our opinion, a non-waivable conflict arises during our representation of you, we will be required to
      withdraw from your case and you will need to either proceed pro se or retain another attorney and incur
      additional legal fees. One example of a non-waivable conflict would be if the Law Firm or FSF started
      collection actions against you for the attorney fee that you owe under the Post-Filing Agreement. If that
      happens, the Law Firm ethically would no longer be able to represent you (please note, however, that
      FSF has agreed to not commence any collection actions against you so long as the Law Firm represents
      you). By signing this agreement, you acknowledge that you understand this explanation and give your
      informed consent to waive this potential conflict.


  5. Your Obligations to the Law Firm, the Bankruptcy Court, and the
      Trustee
       Filing a chapter 7 bankruptcy obligates you to provide documents and information to the Law Firm, the
Bankruptcy Court and the Trustee. You also must participate in meetings and hearings and complete certain
requirements in order to finish the case and receive a discharge of your debts. More specifically:
   A. Providing Information and Documents to the Law Firm. For the Law Firm to fully represent your
      interests, you must timely provide the Law Firm with complete and truthful information and required
      documents, including about all property in which you have an ownership interest, and all debts you owe
      (secured or unsecured) and any other information regarding your financial affairs. The Law Firm is not
      responsible for collecting such information from your files or directly from your creditors or the public
      record. Complete, accurate and reliable information from you is absolutely necessary (including
      complete and accurate addresses for your creditors). Not all creditors are listed in your credit reports
      and you are responsible for making sure all your creditors are listed in the petition with correct
      addresses. If you wish to add creditors after we file your case, you must notify us in writing no later than
      45 days after your meeting of creditors described below. You agree not to submit original documents to
      the Law Firm and authorize the Law Firm to digitize any documents you submit and then destroy the
      paper form.
   B. Credit Counseling and Financial Management Courses. Before your case is filed, you must complete a
      credit counseling course and provide the Law Firm with a certificate proving that the course has been
      completed, and failing to do this will result in your case being dismissed. After your case is filed, you
      must complete a second, required financial management course and provide the Law Firm with a
      certificate proving that this course also has been completed, and failing to do this will delay or prevent
      you from receiving your discharge and ultimately result in your case being dismissed.
   C. Cooperating with the Chapter 7 Trustee. The Bankruptcy Court will appoint a chapter 7 trustee for your
      case. The trustee will have various rights and duties, including the duty to investigate your financial
      affairs (such as the value of your assets), and the right to sell non-exempt assets to pay your creditors.
      By signing below, you acknowledge that you understand you have a duty to cooperate with the chapter
      7 trustee.



                                                       6
D. Your Creditor’s Meeting and Other Examinations. Every person who files a chapter 7 case must attend
   a required hearing called the “first meeting of creditors,” or “341 meeting.” You must appear on the
   scheduled date and time and at the required location with your social security card and photo ID. The
   trustee will place you under oath and ask you questions that you must answer truthfully. You may also
   be required to attend subsequent hearings before the Trustee or Judge.




6. Additional Important Terms
A. Unbundling or Limited-Scope Representation. By signing below, you acknowledge that the Law Firm
   has expressed that it is ready, willing and able to represent you for your entire chapter 7 case, even if
   you choose the File Now Pay Later option, which will require you to sign a Post-Filing Agreement. If you
   choose the File Now Pay Later option, you further represent that you are not doing this with the
   intention of having the Law Firm simply file your case and then withdraw, but instead to facilitate you
   making payments over time for your attorney fee so that you can have an attorney represent you
   through the entire chapter 7 process.
B. Chapter 13. After further analysis and review of your financial situation, the Law Firm may determine
   that you do not qualify for a Chapter 7 or that a Chapter 13 Bankruptcy will be more appropriate. By
   signing below, you acknowledge that you understand that a Chapter 13 case requires significantly more
   work than a chapter 7 case, and the Law Firm will charge you additional costs and fees not covered by
   this agreement, and that this will be addressed in a separate agreement.
C. Required Disclosures. By signing this agreement, you acknowledge and understand that: (1) your debts
   will not be discharged if a creditor or trustee proves that you lied about assets or concealed, destroyed,
   or transferred any property or records in violation of the Bankruptcy Code, (2) all bankruptcy papers,
   pleadings and petitions are signed under penalty of perjury and a false oath, concealment of assets or
   other allegation under the Bankruptcy Code by a creditor, trustee or the bankruptcy court may result in
   your discharge being denied, your case dismissed, imprisonment and other sanctions and monetary or
   non-monetary penalties being imposed on you, and (3) the Law Firm provided you a copy of the
   disclosures and notices contemplated by Section 527 of the Bankruptcy Code within three business days
   from when the Law Firm first offered to provide bankruptcy services.
D. Credit Reports. In order to ensure that all of your creditors are listed in your Bankruptcy schedules, the
   Law Firm must obtain a credit report covering all three major credit reporting bureaus. By signing this
   agreement, you authorize the Law Firm to obtain such credit reports.
E. Credit Cards and Non-Dischargeable Debts. From this point forward, you must not charge anything to
   any of your credit cards or incur additional debt without first consulting with the Law Firm. Incurring
   further debt by use of credit cards or other means will result in significant problems in your bankruptcy.
   Any debt incurred 90 days prior to the filing of the bankruptcy may not be dischargeable. Also,
   obligations you owe to a creditor or ex-spouse pursuant to a divorce decree, student loans, most tax
   debts, debts not listed in the Bankruptcy petition, debts for spousal or child support or alimony, debts
   for willful and malicious injuries to person or property, debts to governmental units for fines and
   penalties, benefit overpayments, debts for personal injury caused by your operation of a motor vehicle
   while intoxicated, debts owed to certain tax-advantaged retirement plans, and debts for certain HOA,
   condominium or cooperative housing fees are not dischargeable. The government can also offset future
   tax refunds and government benefits if you discharge overpayment of benefits, military credit cards, or
   certain governmental loans such as SBA and USDA loans.
F. No Right to Dismissal of Your Case. By signing below you acknowledge that you understand that once
   your chapter 7 has been filed, you may not be able to voluntarily dismiss your case.

                                                   7
   G. Arbitration of Fee Disputes. If the applicable State Bar offers a fee arbitration program and a dispute
      arises between you and us regarding our fees, we both agree to resolve that dispute through the State
      Bar’s fee arbitration program. Either party may initiate fee arbitration by contacting the State Bar.
   H. Electronic Data. You authorize the Law Firm to communicate with you via facsimile, mobile telephone,
      text message and e-mail, including leaving voice mail messages with details about your case. No form of
      communication is completely secure, and these forms of communication have some risk of improper
      interception. The Law Firm retains many file documents in electronic format only and these may be
      stored on a separate third-party server. You agree to check your e-mail regularly for important
      communications relating to your case. You represent to the Law Firm that third parties (e.g., employers
      or family members) do not have access to your e-mail, voicemail and text messages, and that you can
      receive confidential correspondence from the Law Firm in this manner. The Law Firm may assume that
      you are receiving and reviewing your e-mails at that email address unless you alert the Law Firm to an
      issue or a new email address. You will check your junk and spam folders to make sure your e-mail filters
      do not block e-mails from the Law Firm and confirm that the allowable size of incoming e-mails is
      sufficient to accept e-mails from the Law Firm with attachments.
   I.   File Retention. You understand that the Law Firm will only retain your client file for ________ years.
        Following that time period, copies of your bankruptcy papers and discharge order may be obtained
        through the clerk of the bankruptcy court.
"We are a debt relief agency. We help people file for Bankruptcy relief under the Bankruptcy Code."


___________________________________                    ___________________________________
Client                    Date                         Client                    Date

___________________________________
Attorney                  Date




                                                       8
